DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on June 12, 2020 has been entered.
Drawings
1.	The drawings are objected to because, inter alia, the drawings do not comply with 37 CFR 1.84.  For example:
a.	37 CFR 1.84(h)(3) states:
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched.  (Bold and emphases added)

In the instant case, the cross sectional views such as FIGS. 1 and 6 do not show proper materials by hatching with regularly spaced parallel oblique strokes; and/or
b.	37 CFR 1.84(m) states: 
“Solid black shading areas are not permitted, except when used to represent bar graphs or color.”   (Emphasis added).  

However, FIGS. 1 and 6 show solid black shading areas at two sides of the rotor 210 or the rotor carrier 226.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the threaded connection in claim 3 (see Pub. No. US 20200393036 (Pub.’036) of this application at, e.g., ¶¶ 3 and 20); the transmission assembly facility, the vehicle assembly facility and the vehicle in claim 14 (Pub.’036 ¶¶ 8 and 23) must be shown or the features canceled from the claims.  No new matter should be entered.
Specification
1.	The disclosure is objected to because of the informalities, inter alia, listed below:
a.	The Brief Description of the Drawings should describe the section lines of FIGS. 1 and 6.  See MPEP § 608.01(f) and 37 CFR 1.84(h)(3); and/or
b.	Each part of the claimed invention such as the threaded connection in claim 3; the transmission assembly facility, the vehicle assembly facility and the vehicle in claim 14 should have been designated by a reference character.   See MPEP §§ 608.01(o) and (g).
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter “BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by a person having of ordinary skill in the art (hereinafter “PHOSITA”).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim
limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a lifting element” in claims 2 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) 	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 claims:
transporting the hybrid module (200) to a transmission assembly facility; 
installing the hybrid module (200) with a transmission (400); 
transporting the transmission (400) to a vehicle assembly facility; 
removing the shipping strap (100); and
installing the transmission (400) in a vehicle.  (Reference characters and emphases added).

	However, the specification does not describe and the drawings do not show, inter alia, the transmission assembly facility, the vehicle assembly facility and the vehicle in claim 14 (Pub.’036 ¶¶ 8 and 23).  More importantly, the specification does not describe and the drawings do not show any structural elements or means for transporting the hybrid module (200) to the transmission assembly facility, means for removing the strap (100), and/or the means for installing the transmission to the vehicle.  In summary, the specification description is inadequate because it only states the steps/functions but not the structures that perform the claimed steps/functions.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “annular” in the recitations such as “a first annular surface” and “a second annular surface” in claims 1 and 11 is not “precise, clear, correct, and unambiguous.”  See In re Zletz, 13 USPQ2d 1320, 1322 (CAFC 1989) cited in MPEP §§ 2171, 2173.01 and 2173.02.  As noted, the plain meaning (MPEP §§ 2111-2111.01) of “annular” is “of, relating to, or forming a ring” as seen in common dictionaries such as Merriam-Webster in Google Search attached.  In the instant case, as shown in FIGS. 2 and 3, the surfaces 102 and 104 of the strap 100 do not form a ring.  Applicant is respectfully suggested to change to, e.g., “partially annular.”    
b.	It is unclear whether the terms that appear at least twice such as “a hybrid module” in claim 14, and “a transmission in claim 15/14 refer to the same or different things.   Please see double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 4 and 8-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN203071775U cited in the International Search Report (ISR) in Applicant’s corresponding PCT/US2020/036581) in view of Hammond et al. (US 20080072586).
Claim 1 
Tang teaches a shipping strap (4-6, FIG. 1) for a hybrid module, comprising:
a first annular surface (see Appendix hereinafter “Ap.”) including a first orifice (Ap.) for receiving a first fastener (6) for fixing the shipping strap (4-6) to a hybrid module housing (1, see Translation (hereinafter “Tr.”), Description (hereinafter “Des”), p. 2, ll. 75-77); 
a second annular surface (11, FIG. 3), radially inside of the first annular surface (FIG. 1(b); Ap.) and axially offset from the first annular surface (Ap.), comprising a second orifice (Ap.) for receiving a second fastener (13, FIG. 3) for securing the shipping strap (4-6) to a rotor (not shown, Tr. Abstract) for an electric machine to axially position the rotor in the hybrid module housing (1); and, a central bore (FIGL 3) arranged for receiving a shaft extension end key (3) of the rotor for radially positioning the rotor in the hybrid module housing (1).  Tr. claims 1-6.
Although Tang’s first and second surfaces as seen in Ap. do not form a ring; however, Tang’s first and second surfaces are interpretable as being “annular” in the context of Applicant’s “annular” surfaces 102 and 104 shown in Applicant’s drawings.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01. 
In addition, claim 1 recites an alternative “or” as seen in the recitation:
a first annular surface including a first orifice for:
	receiving a first fastener for fixing the shipping strap to a hybrid module housing; or,
receiving a dowel pin for radially positioning the shipping strap relative to the hybrid module housing; 

Tang teaches the first alternative, i.e., the fastener (6).  Thus, Tang’s first annular surface “reads on” the claimed first annular surface.  Cf., Brown v. Air Products and Chemicals Inc., 60 USPQ2d 501(CAFC 2001) (When the claim recites alternatives, that claim is anticipated by using the prior art that teaches one alternative.).  
In summary, Tang teaches the invention substantially as claimed.   However, Tang teaches
the central bore arranged for receiving the shaft extension end key for radially positioning the rotor in the hybrid module housing instead of the pilot of the rotor.
Hammond teaches the central bore (43, FIG. 1) arranged for receiving the pilot (id. abstract
and ¶ 17 et seq.) of the rotor (36) for radially positioning the rotor (36) in the hybrid module housing (28, 34; id. abstract, ¶¶ 17, 20).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Tang’s shaft extension end key by an art recognized equivalence such as Hammond’s pilot for the same purpose of radially positioning the rotor in the hybrid module housing as taught or suggested by Hammond.  See MPEP § 2144.06(II) and cases cited therein.  The substitution of Tang’s key by Hammond’s pilot would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 4
Tang teaches a hybrid module comprising the shipping strap (4-6) of claim 1 and the hybrid module housing (1).  However, Tang does not explicitly teach the first fastener (6) being a bolt.
Hammond teaches the first fastener (30/32; FIG. 1; ¶ 17) being a bolt and the shipping strap (42) fixed to the hybrid module housing (28, 34) by the bolt (30/32) installed in the first orifice (at 30/32) and threaded into the hybrid module housing (28, 34).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Tang’s first fastener by an art recognized equivalence such as Hammond’s bolt for the same purpose of connecting the strap to the hybrid module housing as taught or suggested by Hammond.  See MPEP § 2144.06(II) and KSR.
Claim 8
Tang teaches a hybrid module comprising the shipping strap (4-6) of claim 1; the hybrid 
module housing (1); the second fastener (13); and the rotor (Tr. abstract) for the electric machine
axially positioned in the hybrid module housing (1) and secured to the shipping strap (4-6) by the second fastener (13).   
Claim 9 
Tang teaches the hybrid module of claim 8 further comprising a nut (10/13; FIG. 3; Tr. claim 4), wherein the second fastener is a stud (Ap.) operatively fixed to the rotor (Tr. abstract); and the nut (10/13) is installed on the stud (10/13) to secure the rotor to the shipping strap (4-6).  See the term “operatively connected” in Innova/Pure Water Inc. v. Safari Water Filtration Systems, Inc., 72 USPQ2d 1001 (Fed. Cir. 2004) cited in MPEP § 2173.05(g). 
Claim 10
Tang teaches a hybrid module comprising the shipping strap of claim 1; the hybrid module
housing (1); and the rotor (Tr. abstract) for the electric machine.  In addition, Hammond teaches the pilot (43/33; FIG. 1) installed in the central bore (at 43 in FIG. 2) to radially position the rotor (36) in the hybrid module housing (28, 34).
Claim 11
Please see claims 1 and 10 above.
Claim 12
Tang teaches the invention substantially as claimed.  However, Tang does not teach the rotor axially being positioned in the hybrid module housing by the shipping strap.
Hammond teaches the rotor (36) axially being positioned in the hybrid module housing
(28, 34) by the shipping strap (42) in order to, inter alia, form a compact and short axial length
drive assembly (¶ 6).
It would have been obvious to the PHOSITA at the time of filing of the application to
axially position Tang’s rotor in Tang’s housing by Tang’s shipping strap in order to, inter alia,
make Tang’s drive assembly to be compact and to have short axial length as taught or suggested by Hammond.  KSR.
4.	Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Hammond as applied to claim 1 above, and further in view of Bird et al. (US 20190031012).
	Tang and Hammond teach the invention substantially as claimed.  However, Tang and Hammond do not teach the shipping strap radially positioned relative to the hybrid module housing by the dowel pin installed in the first orifice.
	Bird teaches the dowel pin installed in the first orifice (70, FIG. 3) in order to accurately position the shipping strap or the like 64 (id. ¶ 24).
	It would have been obvious to the PHOSITA at the time of filing of the application to install the dowel pin in Tang’s first orifice in order to accurately position Tang’s shipping strap modified by Hammond as taught or suggested by Bird.   KSR.  
5.	Claim 13, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Hammond as applied to claim 1 above, and further in view of Moasherziad et al. (US 20190084401 also cited in the ISR).
	Tang and Hammond teach the invention substantially as claimed.  However, Tang and Hammond do not teach a torque converter fixed to the rotor; and a shipping dome fixed to the hybrid module housing for radially and axially positioning the torque converter relative to the
hybrid module housing.
	Moasherziad teaches the torque converter (14, ¶ 34 et seq.) fixed to the rotor (24, ¶ 35 et
seq.); and a shipping dome (11/111) fixed to the hybrid module housing (26) for radially and
axially positioning the torque converter (14) relative to the hybrid module housing (26).  Ibid. claims 1-19.
	It would have been obvious to the PHOSITA at the time of filing of the application to fix the torque converter to Tang’s rotor and the shipping dome to Tang’s hybrid module housing in order to radially and axially position the torque converter relative to the hybrid module housing in Tang’s hybrid module modified by Hammond as taught or suggested by Moasherziad.  KSR.
6.	Claims 14 and 16, as best understood, are rejected under 35 U.S.C. 103 as obvious over Moasherziad in view of Tang.
	Claim 14
Moasherziad teaches a method of installing (id. ¶ 16, claims 13-19) a hybrid module (10, FIG. 1) comprising: providing a hybrid module (10) with a hybrid module housing (26, FIG. 3) and a rotor (24); providing a shipping plug (86, FIG. 3 or 186, FIG. 6); securing the shipping plug (86/186) to the hybrid module housing (26) and to the rotor; and installing the hybrid module (10) with a transmission (input shaft, ¶ 34).
Although Moasherziad does not explicitly teach the steps of transporting the transmission to a vehicle assembly facility; however, Moasherziad’s method inherently comprises the steps transporting the transmission to a vehicle assembly facility so that Moasherziad’s hybrid module
is installed with the transmission (¶ 34).
In summary, Moasherziad teaches the invention substantially as claimed.  However, Moasherziah does not teach the steps of providing and removing a shipping strap.
Tang teaches the steps of providing and removing a shipping strap (4-6) in order to install Tang’s hybrid module with the transmission (id. Tr. Abstract and Description).
It would have been obvious to the PHOSITA at the time of filing of the application to
provide and remove the removing strap in the method of installing Moasherziad’s hybrid module to the transmission as taught or suggested by Tang.  KSR.  
Claim 16
Moasherziad’s hybrid module comprises a torque converter (14) fixed to the rotor (24), further inherently or capable of comprising securing a shipping dome (11/111) to the hybrid module housing (26) before the step of transporting the hybrid module (10) to a transmission assembly facility; and removing the shipping dome (11/111) before the step of installing the hybrid module (10) with the transmission.  See MPEP § 2112.02(I) and cases cited therein.
Indication of Allowable Subject Matter
Claims 2-3, 6-7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to
include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Strube (FR2890035 A1) teaches a hybrid module housing (2, 3) comprising a lifting element (4).  Tr. claims 1-14; 
	b.	Hauck et al. (DE 102008009573 A1) teaches a hybrid module housing (2) comprising a crash strap (15); 
	c.	Campara (WO 2021004689 A1) teaches a method for securing an input element
(14) during a transportation of a transmission (10) by a securing element/shipping strap (16, FIG. 1).  Ibid. abstract;
	d.	Wu (WO 2014111106 A1) teaches the shipping strap (1).  Ibid. abstract; and 
e.	Denefleh et al. (WO 2018153548 A1) teaches the shipping strap (1).  Ibid. abstract.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/Primary Examiner, Art Unit 3656